DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34, 38, 40-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Krinickas (5,003,207) in view of Staub (5,644,179)
With respect to Claim 29, Krinickas teaches a rotor assembly (Figures A and B, #30/35/101 – Figures A and B are exploded views of Figures 1 and 2, provided below) for an electric machine (10) comprising: a rotatable shaft (104) defining a rotational axis (defined by central axis extending along shaft #104); a rotor core (30) fixed relative to the rotatable shaft (104) and defining at least one rotor post (109); a winding (35) wound around the rotor post (109) and defining a winding end turn (103) extending axially beyond the rotor core (30); an end support (101) fixed relative to the rotatable shaft (104), the end support (101) overlying the winding end turn (103) and defining a coolant conduit (110/56) having a collection surface (defined by surfaces of orifice #54); and coolant outlet (54/56/58) associated with the collection surface (54) such that coolant from the coolant conduit contacts the windings and is directed by the collection surface (54) to the coolant outlet (54/56/58), wherein the coolant is radially expelled (via outlet orifice #58) from the rotor assembly (30/35/101) at the coolant outlet (54/56/58). (Col. 3, Lines 17-24).  The Examiner notes that cavity #52 described in this passage is not labeled in the drawings, but is clearly referring to a combination of upstream/first cavity denoted as #106 and downstream/second cavity denoted as #110 in Figures A-B above.  It is noted that coolant fluid will fill cavity #110, contacting winding end turns #103 and will ultimately be expelled radially outward from the rotor assembly via passage #56 and outlet orifice #58.
Krinickas fails to teach with the end turn having a radially-extending through passage in a thermally conductive relationship with the winding end turn, wherein coolant from the radially-extending through passage is directed by the collection surface to the coolant outlet.
Staub teaches a similar rotor assembly end turn (Figure 1-2, #24), wherein it is known to provide wherein the winding end turn (24) having a radially-extending through passage (34) in a thermally conductive relationship with the winding end turn (24) so as to increase heat removal by allowing cooling gas to flow between the end winding to the cavities/end turn passages #34 (Col. 3, Lines 13-48), and when combined coolant from the radially-extending through passage (#34, when combined with end windings #103 of Krinickas) is directed by the collection surface (Krinickas, #54) to the coolant outlet (Krinickas, #56/58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Krinickas, with the apparatus of Staub so as to increase heat removal.

    PNG
    media_image1.png
    789
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    679
    media_image2.png
    Greyscale

	With respect to Claim 30, Krinickas and Staub teach wherein the radially-extending through passage (Staub, #34) includes a plurality of radially-extending through passages (Staub, #34) that radially extend between windings (Staub, #24) of the winding wound (Krinickas, #35 when combined with Staub, #24) around the rotor post (Krinickas, #109).  
	With respect to Claim 31, Krinickas teaches wherein the end support (101) includes a bottom bracket support (102) configured to at least partially radially underlie the winding end turn (103).  
	With respect to Claim 32, Krinickas teaches wherein the bottom bracket support (102) defines a first cavity (106) underlying the winding end turn (103), the first cavity (106) fluidly connected with a source (40) of coolant by a first coolant conduit (44) and a first radial coolant passage (see passage through orifice #46 and continuing as denoted by arrows showing fluid flow through wall of shaft #104 in cavity #106).  
	With respect to Claim 33, Krinickas teaches wherein the first cavity (106) is configured to deliver the coolant to the winding end turn (35).  
	With respect to Claim 34, Krinickas and Staub teach the first cavity (Krinickas, #106) is defined in part by a protrusion (See Figure C, #111; Figure C is an exploded view of a portion of Krinickas Figure 1, provided below) configured to limit or restrict the coolant flowing radially, axially, or a combination thereof from the first radial coolant passage (see passage through orifice #46 and continuing as denoted by arrows showing fluid flow through wall of shaft #104 in cavity #106) to the radially-extending through passage (Staub, #34, when combined).  


    PNG
    media_image3.png
    395
    459
    media_image3.png
    Greyscale

	
	With respect to Claim 38, Krinickas teaches wherein the coolant outlet (54/56/58) is a nozzle configured to expel the coolant toward a set of stator windings (22).  
	With respect to Claim 40, Krinickas teaches wherein rotation of the rotatable shaft (104) about the rotational axis radially expels the coolant past the winding end turn (103) and radially outward from the rotor assembly (30/35/101) (Col. 3, Lines 17-24).
	With respect to Claim 41, Krinickas teaches wherein the end support (101) defines the collection surface (surfaces of orifice #54) and at least a portion of the coolant outlet (54/56/58).  
	With respect to Claim 43, Krinickas teaches wherein the collection surface (surfaces of orifice #54) defines at least a portion of the coolant outlet (54/56/58).  
	With respect to Claim 44, Krinickas teaches a rotor assembly (Figures A and B, #30/35/101 – Figures A and B are exploded views of Figures 1 and 2, provided below) for an electric machine (10) comprising: a rotatable shaft (104) defining a rotational axis (defined by central axis extending along shaft #104); a rotor core (30) fixed relative to the rotatable shaft (104) and defining at least one rotor post (109); a winding (35) wound around the rotor post (109) and defining a winding end turn (103) extending axially beyond the rotor core (30); an end support (101) fixed relative to the rotatable shaft (104), the end support (101) overlying the winding end turn (103); and a coolant outlet (58) located at a radially outer surface of the end support (101), wherein coolant that fills chamber #106/110 and contacts end windings #103 is radially expelled (via outlet orifice #58) from the rotor assembly (30/35/101) at the coolant outlet (58) (Col. 3, Lines 17-24).  The Examiner notes that cavity #52 described in this passage is not labeled in the drawings, but is clearly referring to a combination of upstream/first cavity denoted as #106 and downstream/second cavity denoted as #110 in Figures A-B above.  It is noted that coolant fluid will fill cavity #110, contacting winding end turns #103 and will ultimately be expelled radially outward from the rotor assembly via passage #56 and outlet orifice #58.
Krinickas fails to teach with the end turn having a radially-extending through passage in a thermally conductive relationship with the winding end turn, wherein coolant from the radially-extending through passage is directed by the collection surface to the coolant outlet.
Staub teaches a similar rotor assembly end turn (Figure 1-2, #24), wherein it is known to provide wherein the winding end turn (24) having a radially-extending through passage (34) in a thermally conductive relationship with the winding end turn (24) so as to increase heat removal by allowing cooling gas to flow between the end winding to the cavities/end turn passages #34 (Col. 3, Lines 13-48), and when combined coolant from the radially-extending through passage (#34, when combined with end windings #103 of Krinickas) is directed to the coolant outlet (Krinickas, #56/58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Krinickas, with the apparatus of Staub so as to increase heat removal.

Allowable Subject Matter
Claims 21-28 are allowed.
The following is an examiner's statement of reasons for allowance: 
The references of the Prior Art of record fail to teach, or suggest any obvious combination of the limitations discussed in the previous Office Action, and further comprising the limitations of (With respect to claim 21) a bottom bracket support configured to at least partially, underlie an end turn of a set of rotor windings, relative to a rotational axis of the rotor assembly, and defining a first cavity underlying the end turn; a top bracket support configured to at least partially, overlie the end turn, and defining a second cavity overlying the end turn, the top bracket support defining a collection surface; wherein the bottom bracket support and top bracket support are coupled such that coolant received by the first cavity is radially expelled through the passages in the end turn into the second cavity, where the coolant is collected and redirected by the collection surface.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837